Citation Nr: 0522090	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for osseous fusion of the cervical spine at C3-C4 due to 
healed fracture.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disabilities.

4.  Entitlement to a combined disability rating in excess of 
40 percent.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A December 2003 rating decision granted service connection 
for osseous fusion of the cervical spine at C3-C4 due to 
healed fracture, evaluated as 30 percent disabling effective 
from August 26, 1998. Because the veteran has disagreed with 
the initial rating assigned for the cervical spine, the Board 
has recharacterized the issue as listed on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The veteran's claim for a rating higher than 10 percent for 
traumatic osteoarthritis of the right ankle was denied in a 
May 2003 rating decision. During the pendency of the appeal, 
a January 2004 rating decision increased the rating to 20 
percent, effective December 21, 2001. Because the increase in 
the evaluation does not represent the maximum rating 
available for this disability, the veteran's claim for an 
increased evaluation for this condition remains in appellate 
status. AB v. Brown, 6 Vet. App. 35 (1993); see also Norris 
v. West, 12 Vet. App. 413, 420 (1999).

The veteran testified before the undersigned Veterans Law 
Judge at a January 2005 hearing in Washington, DC. A 
transcript of that hearing is of record.




REMAND

In August 1998, the veteran filed his claim for service 
connection for osseous fusion of the cervical spine at C3-4 
due to healed fracture. Service connection was granted in 
December 2003 and he has appealed the initial 30 percent 
rating. In December 2001, he also filed a claim for increased 
rating for the service-connected right ankle disability.

Review of the claims file reveals that copies of post-service 
treatment records from the veteran's current treating 
physicians were submitted by the veteran, and are incomplete. 
In December 1997, the veteran provided a list of providers 
who treated him from 1961 to the present for his right ankle 
and fusion of C3-4 disabilities, including Virginia Beach 
Orthopaedic Associates from 1975 to the present, and a 
private treating physician from 1975 to the present. His 
statements and testimony also assert treatment over the past 
several years by Dr. Morina of Atlantic Orthopaedic 
Specialists, and Dr. Berita. The record does not reflect that 
the RO undertook any development effort to specifically 
obtain available treatment records from the veteran's present 
providers which are relevant to the claim for a higher 
initial rating. These records should be obtained if possible.

In addition, Dr. Morina provided letters dated in May 2001 
and November 2002 about the veteran's condition. However, the 
underlying treatment records that form the basis of the 
physician's statements are not in the claims file, are 
pertinent to the claim, and should be obtained. Any 
additional records of treatment by Dr. Routson should also be 
obtained and associated with the claims folders.

The veteran underwent VA examinations in 1998 and 2002. The 
Board finds these examinations inadequate for rating purposes 
now, as there has apparently been additional treatment and a 
claimed worsening of the pathology.  Specifically, the 
veteran testified in January 2003 to worsening disability 
with nerve manifestations that he attributed to the service-
connected C3-4 fusion.  The Board finds that the veteran 
should be reexamined to assess the nature and severity of his 
service-connected disabilities, to include neurological 
examination pertinent to the service-connected fusion of C3-
4.  It is unclear if there is other, non-service-connected 
pathology in the area.

The veteran also claims unemployability due to the service-
connected disabilities. The Board notes that the veteran has 
other disability of the cervical spine apart from the 
service-connected fusion of C3-C4 vertebrae. In an April 2002 
VA contract examination, x-rays showed fusion of C3 and C4. 
In addition, the examiner also noted arthritis between C4-C5 
and C5-C6, with stenosis of the neurological foramina at C3, 
C4, C5, and C6 bilaterally, and diagnoses of cervical 
spondylosis with ankylosis. The veteran's SSA records also 
reflect rheumatoid arthritis. The Board notes that only those 
manifestations of the service-connected fusion of C3-4 due to 
healed fracture, are relevant for rating purposes.  If other 
pathology is related to this service connected disorder, it 
should be so indicated by examiner.  At this point, other 
noted disabilities of the cervical spine have not been shown 
to be etiologically related to the service-connected 
disorder.  On re-examination, if the examiner determines 
otherwise, adequate bases and rationale for such opinions 
must be provided. Any ankylosis noted as attributable to the 
service-connected C3-4 fusion should be rated as favorable or 
unfavorable.

As regards the TDIU claim, the evidence reflects an SSA file 
showing treatment for various medical conditions noted as 
contributing to the veteran's unemployability for SSA 
benefits purposes. There is no medical opinion of record 
(other than the SSA findings) which specifically addresses 
whether the veteran's service-connected disabilities alone 
(excluding the veteran's age or other non-service-connected 
disabilities) prevent the veteran from engaging in 
substantially gainful occupations for VA compensation 
purposes. In determining whether a claimant is entitled to a 
TDIU for VA compensation purposes, neither the claimant's 
nonservice- connected disabilities nor his or her advancing 
age may be considered. 38 C.F.R. § 3.341(a); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993). The SSA records, 
determination, and vocational rehabilitation report regarding 
the veteran's unemployability are not controlling for VA 
determinations, but are certainly "pertinent" to the claim. 
See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.	The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided 
by the appellant, to include all 
actual underlying treatment records 
for the entire period of the appeal up 
to the present, from all identified 
physicians who have treated the 
veteran for the service-connected 
fusion of C3-C4 of the cervical spine 
and osteoarthritis of the right ankle, 
including Dr. Morina, Dr. Berita, and 
the veteran's regular private treating 
physician. 

2.	If the RO is unable to obtain a copy 
of any pertinent evidence identified 
by the appellant, it should so inform 
the appellant and request him to 
provide a copy of the outstanding 
evidence.

3.	After all appropriate development has 
been completed and all additional 
evidence associated with the claims 
folders, the veteran should be 
afforded an examination by a physician 
with appropriate expertise, to assess 
the current nature and severity of the 
service-connected osseous fusion of 
the cervical spine at C3-C4 due to 
healed fracture. The claims folder 
must be made available to the examiner 
for review before the examination, and 
the examiner should state such review 
in the report. All pertinent current 
findings should be conducted and 
reported in detail, and any favorable 
or unfavorable ankylosis pertinent to 
the service-connected disability 
should be identified.  All 
manifestations, to include nearby 
arthritis that the examiner attributes 
to the service connected pathology 
should be clearly set out.

4.	The veteran's osteoarthritis of the 
right ankle should also be examined, 
with appropriate findings on range of 
motion including abduction, adduction, 
rotation, and on weight bearing.  
Appropriate rationale and bases should 
be provided.

5.	After completing this and any other 
development deemed necessary, the RO 
should readjudicate the issues. If the 
benefits sought on appeal remain 
denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and provided the 
requisite opportunity to respond. In 
accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration. 

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional 
evidence and argument on the remanded matter while the 
case is in remand status. See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




